                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DAMMON T. HAYNES,                         )
                                          )
                    Petitioner,           )                   8:19CV87
                                          )
             v.                           )
                                          )
BRAD HANSEN, Warden, and                  )                    ORDER
STATE OF NEBRASKA,                        )
                                          )
                    Respondents.          )
                                          )


      This matter is before the court on preliminary review of Petitioner Dammon T.
Haynes’ Petition for Writ of Habeas Corpus (Filing No. 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s claims,
when liberally construed, are potentially cognizable in federal court. Condensed and
summarized for clarity, Petitioner’s claims are:

      CLAIM ONE:           Trial counsel was ineffective for the reasons set forth
                           in filing no. 1 at CM/ECF pp. 16-20.

      CLAIM TWO:           Appellate counsel was ineffective for the reasons set
                           forth in filing no. 1 at CM/ECF pp. 21-23.

      CLAIM THREE: There was prosecutorial misconduct as set forth in
                   filing no. 1 at CM/ECF pp. 24-27.

      CLAIM FOUR:          The Petitioner’s plea of no-contest was not knowing,
                           intelligent or voluntary as set forth in filing no. 1 at
                           CM/ECF p.28.1



      1
        To the extent that Petitioner alleges in Claim Four that there was “plain error,”
that assertion is dismissed because it fails to state a federal claim.
       The court determines that these claims, when liberally construed, are potentially
cognizable in federal court. However, the court cautions Petitioner that no
determination has been made regarding the merits of these claims or any defenses to
them or whether there are procedural bars that will prevent Petitioner from obtaining
the relief sought.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (Filing No. 1), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.     By April 29, 2019, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following text:
April 29, 2019: deadline for Respondent to file state court records in support of
answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

             A.     The motion for summary judgment must be accompanied by a
                    separate brief, submitted at the time the motion is filed.

             B.     The motion for summary judgment must be supported by any state
                    court records that are necessary to support the motion. Those
                    records must be contained in a separate filing entitled:
                    “Designation of State Court Records in Support of Motion for
                    Summary Judgment.”



                                           2
C.   Copies of the motion for summary judgment, the designation,
     including state court records, and Respondent’s brief must be
     served on Petitioner except that Respondent is only required to
     provide Petitioner with a copy of the specific pages of the record
     that are cited in Respondent’s motion and brief. In the event that
     the designation of state court records is deemed insufficient by
     Petitioner or Petitioner needs additional records from the
     designation, Petitioner may file a motion with the court requesting
     additional documents. Such motion must set forth the documents
     requested and the reasons the documents are relevant to the
     cognizable claims.

D.   No later than 30 days following the filing of the motion for
     summary judgment, Petitioner must file and serve a brief in
     opposition to the motion for summary judgment. Petitioner may
     not submit other documents unless directed to do so by the court.

E.   No later than 30 days after Petitioner’s brief is filed, Respondent
     must file and serve a reply brief. In the event that Respondent
     elects not to file a reply brief, he should inform the court by filing
     a notice stating that he will not file a reply brief and that the
     motion is therefore fully submitted for decision.

F.   If the motion for summary judgment is denied, Respondent must
     file an answer, a designation and a brief that complies with terms
     of this order. (See the following paragraph.) The documents must
     be filed no later than 30 days after the denial of the motion for
     summary judgment. Respondent is warned that failure to file an
     answer, a designation and a brief in a timely fashion may
     result in the imposition of sanctions, including Petitioner’s
     release.

                            3
      4.    If Respondent elects to file an answer, the following procedures must be
followed by Respondent and Petitioner:

            A.     By April 29, 2019, Respondent must file all state court records
                   that are relevant to the cognizable claims. See, e.g., Rule 5(c)-(d)
                   of the Rules Governing Section 2254 Cases in the United States
                   District Courts. Those records must be contained in a separate
                   filing entitled: “Designation of State Court Records in Support of
                   Answer.”

            B.     No later than 30 days after the relevant state court records are
                   filed, Respondent must file an answer. The answer must be
                   accompanied by a separate brief, submitted at the time the answer
                   is filed. Both the answer and the brief must address all matters
                   germane to the case including, but not limited to, the merits of
                   Petitioner’s allegations that have survived initial review, and
                   whether any claim is barred by a failure to exhaust state remedies,
                   a procedural bar, non-retroactivity, a statute of limitations, or
                   because the petition is an unauthorized second or successive
                   petition. See, e.g., Rules 5(b) and 9 of the Rules Governing
                   Section 2254 Cases in the United States District Courts.

            C.     Copies of the answer, the designation, and Respondent’s brief
                   must be served on Petitioner at the time they are filed with the
                   court except that Respondent is only required to provide Petitioner
                   with a copy of the specific pages of the designated record that are
                   cited in Respondent’s answer and brief. In the event that the
                   designation of state court records is deemed insufficient by
                   Petitioner or Petitioner needs additional records from the
                   designation, Petitioner may file a motion with the court requesting
                   additional documents. Such motion must set forth the documents

                                          4
                   requested and the reasons the documents are relevant to the
                   cognizable claims.

            D.     No later than 30 days after Respondent’s brief is filed, Petitioner
                   must file and serve a brief in response. Petitioner must not submit
                   any other documents unless directed to do so by the court.

            E.     No later than 30 days after Petitioner’s brief is filed, Respondent
                   must file and serve a reply brief. In the event that Respondent
                   elects not to file a reply brief, he should inform the court by filing
                   a notice stating that he will not file a reply brief and that the merits
                   of the petition are therefore fully submitted for decision.

            F.     The clerk of the court is directed to set a pro se case management
                   deadline in this case using the following text: May 29, 2019:
                   check for Respondent’s answer and separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule 6
of the Rules Governing Section 2254 Cases in the United States District Courts.

      DATED this 14th day of March, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                           5
